Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Naka et al. 20160266058 teaches a Pt layer as a photoelectron generating layer (20) which is used for inspection of the patterned mask where the pattern is formed by patterning the reflective multilayer (not patterning of an absorber film).  The photoelectron layer is exposed using DUV and electron emitted by the photoelectron layer are detected  (0030) [0016,0026-0041]. 
The following is an examiner’s statement of reasons for allowance: The prior art fails to exemplify  a mask bounded by the claims or its production where the mask includes the Ir or Pt layer in the substrate, a reflective multilayer, a capping layer, an absorber layer and the reflective layer is etched to define a border around the pattern transfer area.  The prior art also fails to render these mask structures obvious as they do not teach the Pt or Ir layer exposed in the border defining regions where the mask pattern is based upon a pattern in an absorber layer on the reflective multilayer field.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737

/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 13, 2022